42 So. 3d 940 (2010)
N.R., Mother of D.R., a Child, Petitioner,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Respondent.
No. 5D10-804.
District Court of Appeal of Florida, Fifth District.
August 30, 2010.
Barbara A. Eagan of Eagan Appellate Law, PLLC, Orlando, and Jeffrey Deen, Regional Conflicts Counsel, Fifth District, Altamonte Springs, for Petitioner.
Lori Lee Fehr, Children's Legal Services, Pensacola, for Respondent, Florida Department of Children and Families.
Wendie Michelle Cooper, Appellate Counsel, Guardian ad Litem Program, Tavares.
PER CURIAM.
N.R. petitions for a writ of certiorari to review a nonfinal order denying her motion for reunification with D.R., a dependent child. We deny the writ.
N.R. argues that the Department of Children and Families did not introduce competent, substantial evidence to overcome the presumption that the child should be reunited with the parents once they substantially complied with their case plan. This argument is without merit.
N.R. also argues the order fails to enumerate the factors required for such orders under Florida law. The order is not a model of clarity; indeed, both the Department and the Guardian ad Litem concede the order lacks the requisite findings. Contrary to N.R.'s position, the remedy would be to remand the case to the trial court for entry of an amended order. See T.S. v. Dep't of Health & Rehabilitative Servs., 471 So. 2d 543 (Fla. 1st DCA 1985). However, despite the confession of error, it is not entirely clear that the order, while deficient in some respects, does not pass muster. Given the limited scope of review on certiorari, after considering the arguments carefully, we deny the petition.
DENIED.
SAWAYA, ORFINGER and COHEN, JJ., concur.